Exhibit 10.29

 

LOGO [g54256image001.jpg]

 

STOCK OPTION AGREEMENT

 

OPTIONEE

NAME

--------------------------------------------------------------------------------

 

NUMBER OF OPTIONS
GRANTED

--------------------------------------------------------------------------------

 

OPTION

PRICE

--------------------------------------------------------------------------------

 

GRANT

DATE

--------------------------------------------------------------------------------

 

EXPIRATION

DATE

--------------------------------------------------------------------------------

«Full_Name»   «Options»   «Price»   «Grant_Date»   «Expiration_Date»

 

STOCK OPTION

VESTING SCHEDULE

 

PERCENTAGE OF OPTION
SHARES EXERCISABLE

--------------------------------------------------------------------------------

 

DATE

EXERCISABLE

--------------------------------------------------------------------------------

Up to      % of total

   

Up to      % of total

   

Up to      % of total

   

Up to      % of total

   

 

I, «Full_Name», Social Security #«SSN», hereby accept the Options set forth in
this Stock Option Agreement, reflecting the grant on «Grant_Date» of «Options»
options to purchase the common stock of WMS Industries Inc. at an option price
of «Price» (“Option Agreement”) and agree to comply with the terms and
conditions of the Stock Option Agreement and of the Plan referenced in the Stock
Option Agreement.

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and the Plan referenced therein.

 

Grantee:  

 

--------------------------------------------------------------------------------

    (Signature) Company:  

 

 

--------------------------------------------------------------------------------

    Brian R. Gamache     Chief Executive Officer

 

PLEASE RETURN A COPY OF THIS SIGNED AGREEMENT TO:

WMS – Legal Department

Waukegan Office

 

PLEASE RETAIN THE ORIGINALLY SIGNED AGREEMENT FOR YOUR RECORDS

 

This document constitutes part of a prospectus covering securities

that have been registered under the Securities Act of 1933.



--------------------------------------------------------------------------------

LOGO [g54256image001.jpg]

 

STOCK OPTION AGREEMENT

 

This Stock Option Agreement (the “Option Agreement”) will evidence the grant to
you on the Grant Date above by the Compensation Committee of the Board of
Directors of WMS Industries Inc. (the “Company”) of an option pursuant to the
Company’s 2005 Incentive Plan (the “Plan”) to purchase shares of the common
stock of the Company (the “Option”). Under applicable provisions of the Internal
Revenue Code of 1986, as amended, the Option is treated as a non-qualified stock
option.

 

1. Option Subject to Plan. This Option is issued in accordance with and is
subject to and conditioned upon all of the terms and conditions of this Option
Agreement and the Plan as amended from time to time, provided, however, that no
future amendment or termination of the Plan shall, without your consent, alter
or impair any of your rights or obligations under the Plan, all of which are
incorporated by reference in this Option Agreement as if fully set forth herein.

 

2. Termination. The Option shall terminate immediately if you cease your service
or employment with the Company by voluntarily terminating your service or
employment without the written consent of the Company or if the Company
terminates your service or employment for cause. If you voluntarily terminate
your service or employment with the Company with the written consent of the
Company (which written consent expressly sets forth a statement to the effect
that, to the extent exercisable on the date of such termination the Option shall
remain exercisable), or if your service or employment with the Company is
terminated by the Company for reasons other than cause, you may exercise the
Option to the extent exercisable at the time of such termination, at any time
prior to the expiration of three months after such termination, or for any
longer period of time after such termination as shall be determined by the
Committee, but not later than the Expiration Date. Should you die during or
following the termination of your service or employment with the Company, the
Option shall immediately terminate, except that, to the extent exercisable by
you at the time of your death, the Option may be exercised within one year after
the date of your death but not later than the Expiration Date, solely in
accordance with all of the terms and conditions of the Plan by your personal
representatives or by the person or persons to whom your rights under the Option
shall pass by will or by the applicable laws of descent and distribution.

 

3. Additional Forfeiture. The Committee may cancel, suspend, withhold or
otherwise limit or restrict the Option at any time if you (i) are not in
compliance with all applicable provisions of the Option or the Plan or (ii)
engage in any activity inimical, contrary or harmful to the interests of the
Company, including, but not limited to: (A)

 

2



--------------------------------------------------------------------------------

conduct related to your service or employment for which either criminal or civil
penalties against you may be sought, (B) violation of any policies of the
Company, including, without limitation, the Company’s insider trading policy or
anti-harassment policies or (C) participating in a hostile takeover attempt
against the Company.

 

4. Restrictive Covenants. As a condition of and consideration for this option
grant and in consideration for «Grant_Reason», you agree with the Company as
follows:

 

(a) Acknowledgments. You acknowledge that:

 

(i) The Company is engaged in the business of designing, developing,
manufacturing, selling, leasing and distributing gaming devices (e.g., without
limitation, video and reel spinning slot machines, video poker games, video
lottery terminals, local progressives and wide-area progressive systems),
related hardware and software, as well as ancillary products associated with
such gaming devices, including without limitation marketing materials, chairs,
and signage (“Business”).

 

(ii) As an integral part of its business, the Company develops and maintains
proprietary, confidential and trade secret information relating to both specific
gaming machines and gaming machines generally, as well as those being developed,
its Business, including, but not limited to, information related to design,
product development plans and strategies, techniques for game design and
development, knowledge regarding and plans for the integration of hardware and
software, product maintenance and operations, game and bonus concepts, product
and marketing strategies, new game concepts, mathematical formulas, license
agreements, research regarding players’ behavior and trends in the gaming
industry and game themes, licensed and non-licensed themes, and strategic
marketing.

 

(iii) The Company undertakes various efforts and measures to maintain the
secrecy and confidentiality of its proprietary, confidential and trade secret
information.

 

(iv) You have or will have access to and knowledge of such proprietary,
confidential and trade secret information.

 

(v) The scope of the covenants and restrictions on future employment set forth
below, including with respect to time, territory and industry are reasonable and
fair and are necessary for the protection of the Company’s proprietary,
confidential and trade secret information.

 

(vi) The scope of the covenants and restrictions contained herein in no way
limit you from utilizing in future employment your general skills and abilities
as well as the general and non-proprietary, non-confidential and non-trade
secret information and knowledge that you have or will obtain, acquire and
develop in the course of employment with the Company.

 

3



--------------------------------------------------------------------------------

(vii) For a period of one (1) year following termination of your employment with
the Company, you would not be able to work for a competing Business anywhere in
the world without using or disclosing the proprietary, confidential or trade
secret information of the Company, regardless of any measures taken by you or a
future employer to protect and preserve the Company’s proprietary, confidential
or trade secret information.

 

(viii) You have both general and specific skills and abilities that are
beneficial across many industries outside of the Business and which are located
throughout the world, including throughout the United States. Further, you
represent and warrant that you have available sufficient means of support so
that observance of and adherence to the covenants contained herein shall not
deprive you of the ability to earn a livelihood or support your dependents.

 

(b) Covenants. You hereby covenant and agree that during your employment by the
Company and for a period of one (1) year following your voluntary termination of
employment or any termination of your employment by the Company for cause or
without cause:

 

(i) You shall not engage or participate in, or assist, advise or otherwise be
connected with (including as an employee, independent contractor, owner,
partner, member, shareholder, officer, director, advisor, consultant, lender,
supplier, agent or otherwise) a business located anywhere in the world which is
engaged in the design, development, importation, manufacture, leasing,
distribution and/or sale of gaming devices, or component parts for gaming
devices or related hardware and software, as well as ancillary products
associated with such gaming devices, including without limitation marketing
materials, chairs, and signage; provided, however, that nothing in this
agreement shall prevent you from acquiring or owning, as a passive investment,
up to one percent (1%) of the outstanding voting securities of an entity engaged
in a competing Business which securities are publicly traded in any recognized
national securities market;

 

(ii) You shall not solicit or attempt to solicit (i) any person, company or
entity who is or has been a customer of the Company during the one (1) year
period prior to the termination of your employment at the Company to do business
with any person, company or entity other than the Company, or (ii) solicit for
employment or employ any employee of the Company or any person who is or was
employed by the Company during the one (1) year period prior to the termination
of your employment at the Company, or take any actions which are calculated to
persuade any such person to terminate his or her association with the Company.

 

4



--------------------------------------------------------------------------------

(c) Injunctive Relief. You acknowledge that any violation or threatened
violation by you of the covenants contained in this agreement would cause
material and irreparable harm to the Company and that the Company would not have
an adequate remedy at law because is will be difficult or impossible to
establish the full and precise monetary value of such damage. The Company agrees
that, in addition to any and all other remedies available to it at law or in
equity, the Company shall have the right to have your violation or threatened
violation of any of the covenants contained herein restrained by equitable
relief, including, but not limited to, a temporary restraining order, a
preliminary injunction, a permanent injunction, or such other alternative relief
as may be appropriate, without the necessity of the Company posting any bond. In
the event you breach the covenants contained herein, the restricted period
applicable to you shall be extended for the period of such breach.



 

(d) Indemnification. You agree to indemnify, save and hold harmless the Company
from and against any and all claims, damages, losses and expenses (including
reasonable attorneys’ and expert witness fees) resulting from or arising out of
any breach by you of this Agreement, or incurred by the Company in enforcing
this Agreement against you.

 

(e) Other Limitations. The provisions of this Section 4 are in addition to the
award forfeiture provisions set forth in Section 10 of the Plan and in no way
modify, amend or change such Plan provisions.

 

5. Severability. Should a court of competent jurisdiction deem any of the
provisions in this Option Agreement to be unenforceable in any respect,
including a determination that the territorial, temporal and scope limitations
(or any absence thereof) of Section 4 are impermissibly overbroad, it is the
intention of the parties to this Option Agreement that this Option Agreement be
deemed, without further action on the part of the parties hereto, modified,
amended and limited to the extent necessary to render the same valid and
enforceable. It is further the parties’ intent that all provisions not deemed to
be overbroad shall be given their full force and effect. You acknowledge that
you are freely, knowingly and voluntarily entering into this Agreement after
having an opportunity for consultation with your own independent counsel.

 

6. Choice of Law. This Option Agreement shall be governed by and construed and
interpreted in accordance with the substantive laws of the State of Delaware,
without giving effect to any conflicts of law rule or principle that might
require the application of the laws of another jurisdiction.

 

7. Securities Laws. The Company shall not be obligated to issue any shares
pursuant to this Option if, in the opinion of counsel to the Company, the shares
to be so issued are required to be registered or otherwise qualified under the
Securities Act of 1933, as amended, or under any other applicable statute,
regulation or ordinance affecting the sale of securities, unless and until such
shares have been so registered or otherwise qualified.

 

5



--------------------------------------------------------------------------------

8. Income Taxes. It is understood that the Company may establish, from time to
time, appropriate procedures to provide for payment or withholding of such
income or other taxes as may be required by law to be paid or withheld in
connection with the exercise of this Option. By the execution hereof, you hereby
agree to pay to the Company or your Employer all such amounts requested by the
Company to permit the Company to take any tax deduction available to it
resulting from the exercise of this Option. You also agree to comply with any
procedures established, from time to time, by the Company to ensure that the
Company receives prompt notice of the occurrence of any event which may create,
or affect the timing or amount of, any obligation to pay or withhold any such
taxes or which may make available to the Company any tax deduction resulting
from the occurrence of such event.

 

9. Expiration. This Option, to the extent not previously exercised, shall expire
on the day preceding the tenth anniversary of the Grant Date.

 

10. Exercise. This Option is to be exercised by logging on to
www.benefitaccess.com with your User Name, Password and Trading Pin, or such
other method as may be implemented by the Company from time to time upon notice
to you.

 

6